Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SEO (US Pub, 2015/0309691 A1).
              Regarding Claim 1, SEO teaches a foldable display (Figs.2-5) comprising: a flexible display panel including a screen which displays an image (Fig.5A-5B; Paragraph 0116-0118); a measuring part configured to measure a folding angle of the flexible display panel (Fig.3A-3D; Paragraph 0105, 0111-0114); and an image processor configured to vary a size of the image displayed on the screen (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356) and a size of a black pattern displayed on the screen (Figures. 23E, 23N, 25B-25C, 25E-25F, 26A-26D, 26H, 27A, 27E, 27G, 27H,27K,27O,27Q, 

            Regarding Claim 15, SEO teaches a foldable display (Figs. 2-5) comprising: a flexible display panel including a screen which displays an image (Fig.5A-5B; Paragraph 0116-0118); a measuring part configured to measure a folding angle of the flexible display panel (Fig.3A-3D; Paragraph 0105, 0111-0114); and an image processor configured to vary a size of the image displayed on the screen (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356) and a size of a black pattern displayed on the screen of the flexible display panel while the folding angle of the flexible display panel is varied, a display panel driver configured to activate an entire screen of the flexible display panel to display the image on a maximum screen when the flexible display panel is in an unfolded state and activate a part of the screen when the flexible display panel is in a folded state to display the image on an activated screen and display the black pattern on a non-activated screen; and a gate driver divided into two or more gate drivers and driving a screen without applying data voltages to pixels of the non-activated screen in the folded state of the foldable display. (Figures. 23E, 23N, 25B-25C, 25E-25F, 26A-26D, 26H, 27A, 27E, 27G, 27H,27K,27O,27Q, Paragraph 0450, 0471, 0532, 0534, 0542-0548, 0554,0559, 0563,0566-0568).

            Regarding Claim 2, SEO teaches the foldable display wherein the measuring part measures the folding angle of the flexible display panel based on a resistance value of a wiring line formed on the flexible display panel. (Fig.3A-3D; Paragraph 0105, 0111-0114).

            Regarding Claim 3, SEO teaches the foldable display wherein the measuring part measures the folding angle of the flexible display panel based on resistance of a support element that supports the flexible display panel. (Fig.3A-3D; Paragraph 0105, 0111-0114).

            Regarding Claim 4, SEO teaches the foldable display wherein the measuring part measures resistance of a folding boundary on the screen of which a curvature is varied according to the folding angle of the flexible display panel. (Fig.3A-3D; Paragraph 0105, 0111-0114).

            Regarding Claim 5, SEO teaches the foldable display further comprising a display panel driver configured to activate an entire screen of the flexible display panel to display the image on a maximum screen when the flexible display panel is in an unfolded state and activate a part of the screen when the flexible display panel is in a folded state to display the image on an activated screen that is smaller than the maximum screen and display the black pattern on a non-activated screen. (Fig.2-5; Paragraph 0106-0118; Figs 19A-19G; Paragraph 0341-0358),

              Regarding Claims 6, 16, SEO teaches the foldable display wherein the image processor gradually varies a size and a resolution of the image during a switching time between the unfolded state and the folded state of the flexible display panel. (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356).

              Regarding Claims 7, 17, SEO teaches the foldable display wherein the image processor gradually decreases the resolution of the image and gradually enlarges the size of the black pattern while the unfolded state of the flexible display panel is switched to the folded state of the flexible display panel. (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356).

            Regarding Claims 8, 18, SEO teaches the foldable display wherein the image processor gradually increases the resolution of the image and gradually reduces the size of the black pattern while the 

            Regarding Claims 9, 19, SEO teaches the foldable display wherein, the image processor shifts pixel data of the image in one direction and gradually varies the resolution of the image while the folding angle of the flexible display panel is varied. (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356).

            Regarding Claims 10, 20, SEO teaches the foldable display wherein the image processor gradually varies a size of a fan-shaped area in which the black pattern is displayed and gradually varies a size of an activated area in which the image is displayed while the folding angle of the flexible display panel is varied.  (Figs. 13G, 18I-18J, 19B, 19G; Paragraph 0242-0246, 0254, 0329, 0344-0356).


Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622